Citation Nr: 1229205	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-29 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in RENO


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Nevada Office of Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2006, the Veteran appeared at a hearing before a Decision Review Officer.  In May 2010, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In May 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  

Under 38 U.S.C.A. § 7107(c), the Veterans Law Judge who conducted the hearing must participate in the decision made on the appeal.  Pursuant to 38 U.S.C.A. § 7107(c), the Board afforded the Veteran the opportunity to have another hearing before a Veterans Law Judge who would decide his appeal.  In June 2012, the Veteran notified the Board that he wanted another hearing. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge. 





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


